Citation Nr: 1547096	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  08-18 817	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.  

2.  Entitlement to service connection for a left hip disorder.  

3.  Entitlement to an increased initial disability evaluation for service-connected lumbosacral spine degenerative disc disease, rated 20 percent disabling as of April 9, 2010, and noncompensable prior to that date.  

4.  Entitlement to an increased initial disability evaluation for service-connected right shoulder deformity due to injury and surgical procedures, rated 10 percent disabling prior to September 26, 2012, and 20 percent disabling as of that date.  

5.  Entitlement to an increased initial evaluation for service connected left shoulder labrum tear status post surgical repair, rated 10 percent disabling prior to September 26, 2012, and 20 percent disabling as of that date.  
6.  Entitlement to an initial compensable evaluation for service connected residual symptoms, status-post right ankle fracture and repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran served on active military duty from May 1981 to September 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2012, the Board Remanded these matters to the Agency of Original Jurisdiction (AOJ) for additional development.  In June 2013, the AOJ issued a rating decision and supplemental statement of the case (SSOC).  The claims have been returned to the Board for appellate review.  


FINDING OF FACT

On July 17, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
BETHANY L. BUCK
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


